The earnest money receipt was signed by W.V. Kolosoff as purchaser on April 20, 1945, and the terms thereof were accepted by Lauri N. Turri and Mary W. Turri, sellers, on April 23, 1945. In addition to the terms set out in the Departmental opinion, it provided:
"Purchaser offers to purchase the property on the terms noted and, in consideration of agent refraining from offering said property for sale to any third person within 30 days from date, agrees not to withdraw this offer during said period or until earlier rejection thereof by owner."
And further: "Time is of the essence of this contract."
Immediately upon the acceptance by the sellers, Mr. Gratias, the agent of the sellers, ordered the title report. The report was dated May 7, 1945, and was delivered to Gratias by the title company on either the eighth or ninth. His secretary testified that, immediately upon its receipt, she telephoned Mr. Kolosoff and told him that it had been received by them. This was denied by Mr. Kolosoff, who testified that, when he telephoned Mr. Gratias about May 18th or 19th, the secretary then advised him that they had received the report. The report bears the following notation in the handwriting of Gratias:
"Title Report received May 14, 1945.
"Kolosoff was notified May 15, 1945."
However, he admitted to the court during the trial that he wrote this sometime in June.
Kolosoff testified that, on May 25th, he called Gratias to his home (Gratias testified that it was about the 19th) and told him that he was withdrawing his offer; that he read from the agreement that the title insurance was to be *Page 91 
delivered within thirty days from acceptance of the offer, which was on May 23rd. Gratias denied that Kolosoff mentioned the title report or title insurance. He testified that he had the title report in his pocket that night and did not show it to Kolosoff. Kolosoff never asked for the title report. Gratias never gave it to him; never showed it to him; never offered to give or show it to him. In fact, the first time that Kolosoff ever saw it was when it was produced in court by the defendants at the time of trial. The title report showed outstanding taxes in the sum of $780.61; a real estate mortgage to secure the sum of $19,500; a chattel mortgage to secure the sum of $19,500; and a contract of sale between the then title owners of the property, as sellers, and the Turris, as purchasers. On June 6th, when Kolosoff wrote a formal letter to the Turris withdrawing his offer, the title was not insurable and could not have been made insurable within thirty days of the title report (May 7th).
The question is whether or not the title report was furnished to the purchaser as required in the agreement. It is undisputed that, at the time Mr. Kolosoff was notified over the telephone that the report was in Gratias' office, he said: "That's fine. Thank you very much." Appellants contend that they did all that was required by them; that they bought it and made it available to him; that, when he thanked them and said it was fine, he indicated that he was satisfied and no further action on their part was necessary. Respondent, on the other hand, contends that his response meant no more nor less than that he was pleased that the report had been made and that he soon would have the opportunity to examine it.
Here was a contract involving $55,000. A payment of $23,157 was to be made by June 15th. Surely, the purchaser had a right to assume, when he was notified that a title report was in Gratias' office, that it would be sent to him for his perusal. Appellants agreed to "furnish," within thirty days from date of acceptance of offer, a policy of title insurance *Page 92 
or a title report. To "furnish" meant to deliver manually. This was not done.
I agree with the majority that the judgment of the trial court was correct and should be affirmed.
STEINERT, J., concurs with SCHWELLENBACH, J.